DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15, 17, 19, 20 and 22-30 are currently pending. Claims 28-30 have been added as new. Claim 1 is currently amended.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 17, 19-20 , 22-27  and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bernatz et al. (US 2009/0103011 A1) in view of Schmidt et al. (US 7,018,685). 
Regarding claims 1-4, 12-13, 17, 22-27 and 29, Bernatz et al. teach a liquid crystal medium (media; [0001 & 0018],  abstract, claims and examples) comprising at least one stabilizer listed in Table C on page 36-43 (e.g. formulas represented by 
    PNG
    media_image1.png
    593
    526
    media_image1.png
    Greyscale
) , which encompasses the instant formulas by ST-1 to ST-17.  The stabilizer are preferably comprising one or more (which encompasses two; see examples & [0267]) in weight range of 0.1 to 3% by weight [0267] meeting the limitations of instant claims 23-27. Bernatz et al. teach a liquid crystal medium additionally comprises compounds represented by BF1 and BF2 [0227-0228] 
    PNG
    media_image2.png
    122
    261
    media_image2.png
    Greyscale
, wherein R and R1 each , independently denote a straight chain alkyl and alkoxyl radical having 1-7 C atoms meeting the limitation of instant claims 12 and 22. It is noted BF1 as recited by Bernatz et al. is the same as the compound of formula I’ recited in claim 22 and I-1, I-2 and  I-6 recited by claim 2. BF2 as recited by Bernatz et al. meets the limitation of formula BF-2 as recited by instant claim 12. Bernatz et al. teach a process for the preparation of a liquid crystalline medium mixing an additive with at least further liquid crystalline compound [0137 & 0257-0259, claims and examples]. Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy (Examples and [0253]). 
	Bernatz et al. do not explicitly teach the liquid crystalline medium comprises at least one compound of formula I as instantly recited. However, it is noted that Bernatz et al. recognize additional compounds (liquid-crystalline compounds and/or additives) may be included in the liquid crystal composition [0259]. Therefore, the examiner has added Schmidt et al. to teach it is well-known by one of ordinary skill in the art to include represented by formula I in a liquid crystalline medium. Schmidt et al. teach a liquid crystal composition comprising the following compound:

    PNG
    media_image3.png
    152
    414
    media_image3.png
    Greyscale
[col 4,  line 10] wherein m and n are 0, X is S, R1 is a straight-chain alkyl radical having 1 C atom, and R2 is a straight-chain alkyl radical having 2 C atoms in which one -CH2- is replaced by -O- [col 4 , lines 18-65] which is equivalent to formula I of instant claims 1 and 3. Schmidt et al. also teach the compound can be present in an amount of 1 to 40% by weight [col 7, lines 64-66].  Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy. Therefore, it would have been obvious to include a compound represented by formula I wherein X is S as recited by Schmidt et al. to the liquid crystal composition of Bernatz et al. in view of influencing  the dielectric anisotropy in the direction of higher negative values and optical anisotropy ( col. 7, lines 26-37).
	Regarding claims 5-7, Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formulas A and B:

    PNG
    media_image4.png
    134
    303
    media_image4.png
    Greyscale
 [0143-158] encompassing the instant claimed formulas IIA, IIB, IIC, III and/or L-1 to L11.
	Regarding claim 8, Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formula T [0203], which meets the limitation formulas T-1 to T-21 as instantly claimed.
	Regarding claims 9-10, Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formulas O-1 to O-8 [0209-2010], which compasses the limitation formulas O-1 to O-18 i.e. O-6 and/or O-7 as instantly claimed.
Regarding claim 11, Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formula F1 
    PNG
    media_image5.png
    93
    239
    media_image5.png
    Greyscale
 [0212-0215], which compasses the limitation formula In as instantly claimed.
	Regarding claim 14, Bernatz et al. teach the composition comprises a polymerizable compound of formula I [0031].
	Regarding claim 15, Bernatz et al. teach the composition may further include free-radical scavenger, antioxidant and/or stabilizers [0137 & 0257-0259].
	Regarding claims 19-20, Bernatz et al. teach the liquid crystalline medium is used in displays of the VA type having a negative dielectric anisotropy [0253] or PSA type [0261] or PS-VA (Example 3) meeting the recitation of instant claims 19 and 20. It is further noted that Schmidt et al. teach the compounds of the formula (I) may be used in liquid-crystal mixtures having higher negative dielectric values (col. 7, lines 32-35). Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy. Therefore, one of ordinary skilled in the art would modify the liquid crystalline medium having a negative dielectric anisotropy according to Bernatz et al. to include  one or more compounds of the formula (I) according to Schmidt et al. in view of yielding a higher dielectric anisotropy value. 
Claims 1-15, 17, 19-20, 22-27  and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Bernatz et al. (US 2009/0103011 A1) in view of Lietzau et al. (US 7,514,127 B2). 
Regarding claims 1-4, 12-13, 17,  22-27 and 29 , Bernatz et al. teach a liquid crystal medium (media; [0001 & 0018],  abstract, claims and examples) comprising at least one stabilizer listed in Table C on page 36-43 ( e.g. formulas represented by 
    PNG
    media_image1.png
    593
    526
    media_image1.png
    Greyscale
 ), which encompasses the instant formulas by ST-1 to ST-17.  The stabilizer are preferably comprising one or more (which encompasses two; see examples & [0267]) in weight range of 0.1 to 3% by weight [0267] meeting the limitations of instant claims 23-27. Bernatz et al. teach a liquid crystal medium additionally comprises compounds represented by BF1 and BF2 [0227-0228] 
    PNG
    media_image2.png
    122
    261
    media_image2.png
    Greyscale
, wherein R and R1 each , independently denote a straight chain alkyl and alkoxyl radical having 1-7 C atoms meeting the limitation of instant claims 12 and 22. It is noted BF1 as recited by Bernatz et al. is the same as the compound formula I’ recited in claim 22 and I-1, I-2 and  I-6 recited by claim 2. BF2 as recited by Bernatz et al. meets the limitation of formula BF-2 as recited by instant claim 12. Bernatz et al. teach a process for the preparation of a liquid crystalline medium mixing an additive with at least further liquid crystalline compound [0137 & 0257-0259, claims and examples]. Bernatz et al. teach the liquid crystalline medium having negative dielectric anisotropy [0253].
	Bernatz et al. do not explicitly teach the liquid crystalline medium comprises at least one compound of formula I as instantly recited. However, it is noted that Bernatz et al. recognize additional compounds (liquid-crystalline compounds and/or additives) may be included in the liquid crystal composition [0259]. Therefore, the examiner has added Lietzau et al. to teach it is well-known by one of ordinary skill in the art to include represented by formula I in a liquid crystalline medium. Lietzau et al. teach a liquid crystal composition comprising the following compound: 
    PNG
    media_image6.png
    118
    329
    media_image6.png
    Greyscale
  (col. 1, lines 5-11 & col. 2, lines 55-67; abstract and claims) wherein m and n are 0, X is S, R1 is a straight-chain alkyl radical having 1 C atom, and R2 is a straight-chain alkyl radical having 2 C atoms in which one -CH2- is replaced by -O- which is equivalent to formula I of instant claims 1 and 3. Lietzau et al. also teach the compound can be present in an amount of 1 to 40% by weight [col 24, lines 17-24].
 Although Lietzau et al. do not teach a specific example of formula (I) comprising the specified groups, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to obtain such a compound because it is known to substitute equivalents suitable for the same purpose. See MPEP 2144.06. A genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
 Therefore, one of ordinary skill in the art would envisage each species such as S because there is a small number of possible options. Lietzau et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Bernatz et al. to include at least one compound represented by formula (I) of Lietzau et al. in order to influence the dielectric and/or optical anisotropy and may also serve to optimize its threshold voltage and/or viscosity based on structurally similar compounds known to one of ordinary skill in the art.
	Regarding claims 5-7, Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formulas A and B:

    PNG
    media_image4.png
    134
    303
    media_image4.png
    Greyscale
 [0143-158] encompassing the instant claimed formulas IIA, IIB, IIC, III and/or L-1 to L11.
	Regarding claim 8, Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formula T [0203], which meets the limitation formulas T-1 to T-21 as instantly claimed.
	Regarding claims 9-10, Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formulas O-1 to O-8 [0209-0210], which compasses the limitation formulas O-1 to O-18 i.e. O-6 and/or O-7 as instantly claimed.
Regarding claim 11, Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formula F1 
    PNG
    media_image5.png
    93
    239
    media_image5.png
    Greyscale
 [0212-0215], which compasses the limitation formula In as instantly claimed.
	Regarding claim 14, Bernatz et al. teach the composition comprises a polymerizable compound of formula I [0031].
	Regarding claim 15, Bernatz et al. teach the composition may further include free-radical scavenger, antioxidant and/or stabilizers [0137 & 0257-0259].
	Regarding claims 19-20, Bernatz et al. teach the liquid crystalline medium is used in displays of the VA type having a negative dielectric anisotropy [0253] or PSA type [0261] or PS-VA (Example 3) meeting the recitation of instant claims 19 and 20. It is further noted that Lietzau et al. teach the compounds of the formula (I) may be used in liquid-crystal VA type displays having higher negative dielectric values (col. 1, lines 5-10, col. 3, lines 42-59 & col. 26, lines 47-49 ). Lietzau et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy. Therefore, one of ordinary skilled in the art would modify the liquid crystalline medium having a negative dielectric anisotropy according to Bernatz et al. to include one or more compounds of the formula (I) according to Lietzau et al. in view of yielding sufficient breath of the nematic phase and good low-temperature and long term stability as well as sufficiently high clearing points.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-15, 17, 19, 20 and 22-30  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirschmann et al. (US 2015/0299574 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims  1-15, 17, 19, 20 and 22-30, Hirschmann et al. teach a liquid-crystalline medium [0001] having negative dielectric anisotropy [0170] and to the use thereof for an active-matrix , in particularly based on the VA, PSA, PA-VA, SA-VA, PSVA, IPS, PS-IPS , FFS or PS-FFS effect in display as well process ( see abstract, claims and examples), comprising at least one compound of formula I:

    PNG
    media_image7.png
    104
    356
    media_image7.png
    Greyscale
( abstract, claims and [0028-0042])  in an amount of 1-40% by weight meeting the limitation of formula I as instantly claimed, at least one compound of any of the formula ST ( See Table C in paragraph [0255]: 
    PNG
    media_image8.png
    745
    621
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    843
    650
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    830
    661
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    867
    716
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    798
    704
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    856
    738
    media_image13.png
    Greyscale
) in an amount of 0-10% by weight encompassing the instant claimed range of 0.005-0.5% and 2% or less,  and further comprising at least one compound of formulas 
    PNG
    media_image14.png
    151
    280
    media_image14.png
    Greyscale
wherein c=0 [0125-0128 & 0134] meeting the limitation of at least one compound of formulas I’, BF-1 and BF-2. The medium further comprises additional compounds including one polymerisable compound , antioxidant, UV-stabilizer, free-radical scavenger, one or more indane compounds of formula In,  one or more compounds of any of formulae O-1 to O-18, one or more terphenyls of any of the formulae T-1 to T-21, one or more compounds of any of formulae L-1 to L-11, one or more compounds of formula III, and one or more compounds of formula IIA to IIC ( See claims and examples). Further regards to claim 28, Hirschmann et al. disclose  the liquid crystalline medium containing no compounds of the formula: 
    PNG
    media_image15.png
    202
    483
    media_image15.png
    Greyscale
( see Examples M1, M3, M5, M6, M8 and M20 as well as others).




Prior Art of Record 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hirschmann et al. (US 2016/0319194 A; see abstract, claims and examples) teach a liquid crystalline medium as instantly claimed. 
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. It is noted that the Examiner has previously addressed these arguments in the Examiner’s Answer mailed on 10/20/21 as well as the Non-Final mailed on 01/14/2022. Those arguments are maintained for reasons of record.
Applicant’s principle arguments are the following:
A.  Applicants argue the Examiner’s § 103 Rejection based on Bernatz (US 2009/0103011) taken with Schmidt (US 7,018,685) should again be withdrawn. Bernatz discloses compounds having a significant structural difference from those of the present invention, specifically, the presence in the reference of an oxygen atoms in the fused ring of the fluorinated dibenzofuran compounds. Instead of such a structure, the present dibenzothiophene compounds all contain a sulfur atom in the fused ring. The Rejection relies on optional additional compounds in the Bernatz mixture of the formula BF1 and BF2 at paragraphs [0227-00228] used in addition to the various required compounds of the reference mixtures. While the Rejection again proposes that Schmidt makes it obvious to instead employ additional compounds read on by the present formula I having instead a sulfur atom in the fused ring, it is respectfully submitted that Schmidt does not do so. 
Applicants’ argue the Final Rejection bases this conclusion on the argument that, although the primary reference does not teach fused ring compounds containing a sulfur atom, the secondary references teach either adding such compounds to the oxygen containing ones or possibly changing the oxygen atom of the primary reference for sulfur. With such a conclusion, however, the Office Action thus appears to disregard the reality that the mixtures/purposes of the primary and secondary references are different, and in fact seems to conclude that all references directed to “liquid crystalline mixtures” are combinable. This is simply not true, and indeed is incredulous to one of ordinary skill in the liquid crystalline art. 
One of ordinary skill in the liquid crystalline art finds this logic underlying the rejection to be untenable as that ordinarily skilled artisan recognizes that a beneficial additive in one type of mixture for use in a particular type of display may be detrimental in a different mixture, having different properties, for use in a different type of display, as the properties of a liquid crystalline mixture are the product of the characteristics of all the components together, blending their effects, and the properties of any one component are affected by the other co-components. Simply put, compound X which decreases clearing point in mixture A may increase clearing point in mixture B — and that effect is unpredictable when considering just the single compound. The same is true for other important properties — phase, etc. Significant innovation occurs in the development of improved displays where the components of a multicomponent mixture are given seemingly small tweaks or additions, as doing so can result in outsized improvements in performance. 
Thus, even to the extent that Bernatz teaches a liquid crystalline medium may contain at least one stabilizer as listed in Table C, Bernatz teaches LC mixtures which contains at least one polymerizable compound and may contains at least one BF1 and/or BF2 compound.  A person skilled in the art well knows that stabilizers may influence the polymerization of reactive mesogen depending on the structures of the stabilizer. Thus, a person skilled in the art would avoid the use of any stabilizer in LC mixtures containing polymerizable compounds ( reactive mesogen). 
Moreover, LC compounds containing a sulfur atom have to be treated in a different way compared to LC compounds containing one or more oxygen atoms or LC compounds which do not contain -S- or -O- atoms.  Not all stabilizer which are commercially available in the market or known from the prior art are suitable to stabilizer sulphur compounds and/or a soluble in LC mixtures containing sulphur compounds.  Applicants are arguing that the references would not be combined due to the different nature of their mixtures, not that the references do not suggests the specific types of displays in which the present mixtures are advantageous.  Since Bernatz does not teach any mixtures concepts but reactive mesogens it is difficult to modify any mixtures of Bernatz- and Schmidt teaches novel components for the use in smectic or nematic LC mixtures which have positive dielectric anisotropy values. 
A person skilled in the art would never use a sulfur compound of formula (I) of Schmidt in order to increase the dielectric anisotropy value of host mixtures having a negative dielectric anisotropy. A person skilled in the art knows that compounds containing a sulfur atom show a lower dielectric anisotropy compared to compounds containing an oxygen atom. The dielectric anisotropy of sulfur is 2.58 and of oxygen is 3.44. A person skilled in the art would avoid the use of sulfur compounds due to the large sulfur atom combined with the poor orientation and switching speed of the LC single compound and the relatively low dielectric anisotropy compared to oxygen containing compounds. Thus, Schmidt does not suggest either modifying the Bernatz compounds to substitute S for O or add any Schmidt S-containing compounds in whole: the references simply would not be combined by one of ordinary skill. Schmidt does not state or imply that compounds with a modified X from O to S are equivalents. Merely because they are encompassed within the same broad generic formula I does not mean they are equivalent and Schmidt does not provide any statement or other evidence that they are equivalents, certainly, no evidence which would dispel the understanding in the art as discussed above.
Further, even if it would be obvious to one of ordinary skill in the art to substitute equivalents suitable for the same purpose, this does not support using the compounds of Schmidt where X is S in the LC media of Bernatz. The purpose of Bernatz is to provide components useful for LC media containing novel polymerizable compounds for use in PS or PSA displays. The purpose of Schmidt is for LC components used in distinct liquid crystal displays which have no connection to displays containing polymerizable compounds or to PS or PSA displays. Bernatz makes very clear in its Background discussion (pages 1-2) that many compounds are not useful for its PS or PSA displays and that specific compounds had to be provided to avoid the disadvantages of previously used compounds. Thus, only components which provide very specific properties, e.g., pre-tilt angle and other properties (see, e.g., page 1, para. 0008, to page 2, para. 0014), are suggested to be useful for the Bernatz LC media and displays. Neither Schmidt nor Bernatz provide one of ordinary skill in the art with any hint that compounds of Applicants’ formulae I-1 to I-10 in claim 1 would provide the properties desired and required by Bernatz. There is no relation between the purposes of Bernatz and Schmidt which would suggest why one of ordinary skill in the art would look to Schmidt for providing components to use in the Bernatz polymerizable LC media for PS or PSA displays.
As the Supreme Court held in KSR International, Co., v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), there still needs to be “articulated reasoning” with a “rational underpinning” to modify a reference teaching in the specific way necessary to arrive at the claimed invention. There is no rational underpinning for selecting specific compounds which are merely generically within a very broad scope of Schmidt to use in the Bernatz LC media when there is no basis to conclude that these compounds would have any purpose in a polymerizable LC media for PS or PSA displays. Simply picking components from the two references because they both relate to LC media is not suggested because this ignores the purposes and objectives disclosed by the two references. One of ordinary skill in the art clearly would consider the distinct purpose and, as a result, have no sufficient reason to use such a compound from Schmidt’s broad genus. As the Office Action itself states, it is only obvious to substitute equivalents suitable for the same purpose. That is not the situation here.
Additionally, for the same reasons as above (and further detailed below), one of ordinary skill in the art would have no reasonable expectation that the compounds generically encompassed by Schmidt would be successfully used in the Bernatz LC media or displays.
In order to establish obviousness under 35 U.S.C. §103, the prior art must contain both a suggestion of the claimed method and provide a reasonable expectation of success for such method; see, e.g., In re Vaeck, 20 USPQ2d 1438, 1442 (Fed. Cir. 1991); and In re Dow Chemical Co., 5 USPQ2d 1529 (Fed. Cir. 1988). Sufficient reasoning to suggest the combination and a reasonable expectation of success are both lacking here.
Further, one of ordinary skill in the art is provided with no reasonable expectation that the Schmidt compounds would or could be successfully used in the Bernatz mixtures. In order to establish obviousness under 35 U.S.C. §103, the prior art must contain both a suggestion of the claimed invention and provide a reasonable expectation of success for such invention; see, e.g., In re Vaeck, 20 USPQ2d 1438, 1442 (Fed. Cir. 1991); and /n re Dow Chemical Co., 5 USPQ2d 1529 (Fed. Cir. 1988). Both are lacking here. The only relation between the Bernatz and Schmidt mixtures is that they are broadly in the field of liquid crystals. However, the Bernatz and Schmidt mixtures are used for completely different types of liquid crystal mixtures, used in different types of displays, and there are no teachings to suggest that a component of Schmidt would be useful in the Bernatz mixtures or vice versa. Particularly, nothing in the references gives one of ordinary skill in the art any reason to expect that the compounds of Schmidt’s formula | would be successfully used in Bernatz’ s liquid crystal mixtures used for PS or PSA displays because Schmidt provides no suggestion that they would be useful in such mixtures or displays.
Moreover, the references do not teach the specific combination of stabilizers and LC materials of the present claims, as Bernatz discloses a variety of different kinds of stabilizers. Some of the listed stabilizers are light stabilizers, some of them heat stabilizers, some of them act as antioxidants, etc. Thus, by selection of the listed stabilizers in Table C of the reference different problems can be solved depending on the need found in the composition of the LC mixture. Yet, Bernatz does not teach which stabilizer is suitable for which problem, for which crystalline compound or for which liquid crystalline mixture. Schmidt discloses generic compounds which are suitable for the preparation of chiral-smectic C mixtures (compare the mixture examples). Ferroelectric compounds or chiral-smectic C mixtures are not comparable with nematic LC mixtures, as in Bernatz (see, e.g., paragraph [0030] and [0252]). One of ordinary skill in the art would never combine different technologies in order to solve the problems of the primary reference. Schmidt is completely silent how to obtain a nematic compound or a nematic LC mixture, as all examples and preferred embodiments therein are related to ferroelectric applications. It is correct that the LC mixtures of Bernatz can contain additional compounds but all LC mixtures contain a polymerizable compound. A person skilled in the art would avoid adding any stabilizer to an LC mixture which contains an RM because additives are always considered as impurities and the additive can also influence the polymerization process of the RM.
Schmidt does not teach the use of stabilizers with selected difluorobenzothiophene compounds and Bernatz does not teach difluorobenzothiophene compounds. The combination of Bernatz and Schmidt does not provide any familiar elements or known methods. Bernatz teaches new RMs and Schmidt teaches compounds which are highly suitable for smectic ferroelectric mixtures having a positive dielectric anisotropy. Schmidt is completely silent how to obtain a nematic compound or a nematic LC mixture. This information is completely missing in Schmidt. All examples and preferred embodiments are related to ferroelectric applications. Since Schmidt and Bernatz teach different topics there is no combination of familiar elements possible at all and of cause no prediction of any results.
In order to establish obviousness under 35 U.S.C. §103, the mere fact that the prior art could be modified to arrive at the claimed invention is insufficient. The prior art must suggest to one of ordinary skill in the art the desirability of the necessary modification. See /n re Laskowski, 10 USPQ2d 1397 (Fed. Cir. 1989); and, /n re Geiger, 2 USPQ2d 1276 (Fed. Cir. 1987). See also, Rosemount, Inc. v. Beckmann Instruments, Inc., 221 USPQ.1, 7 (Fed. Cir. 1984); and, Ryko Manufacturing Co. v. Nu-Star, Inc., 21 USPQ2d 1053 (Fed. Cir. 1991), stating, “For a combination or any other invention to have been obvious, the prior art must suggest the desirability of making the claimed invention.” What is optimal for the Schmidt compositions regarding these properties is not necessarily the same as what is optimal for the Bernatz compositions regarding these properties. To the contrary, since the specific objectives in Bernatz — i.e., compositions containing a polymer component for use in polymer stabilized or polymer sustained alignment displays, i.e., PS or PSA displays; see, e.g., the Abstract and page 2, paras. 0016-0022 — and in Schmidt — i.e., for nematic and smectic, such as ferroelectric, LC compositions; see, e.g., col. 8, lines 4-13 — are different, it would be expected that the properties desired by Bernatz would be distinct from the properties desired by Schmidt.
In reality, the disclosures of the references are different and cannot be combined. Bernatz teaches new reactive mesogens (RMs) for the use in LC mixtures. The RMs can be used in LC mixtures having a positive and a negative dielectric anisotropy. Thus, a mixture according to the teaching of Bernatz always contains as a mandatory feature an RM (and optionally a compound X). Schmidt does not teach any mixtures containing an RM or a stabilizer. Mixtures according to Schmidt can contain a compound X but never an RM or an additive. Thus, the two mixture concepts created in the various Office Actions can never have an identical composition because the mixture of Schmidt neither contains an RM nor any additive such as a stabilizer. Furthermore, one of ordinary skill in the art in fact knows there is no structural similarity between compounds containing a sulfur or an oxygen atom because the two hetero atoms are different. The electronegativity of oxygen is much higher compared to the sulfur and the sulfur atom is much bigger compared to the oxygen atom. Thus, the orientation, rotational viscosity, solubility, compatibility with other co- compounds, of “O” and “S” compounds within an LC mixture is completely different and not comparable.
The present invention is not directed to benzothiophene compounds but to LC mixtures having a negative dielectric anisotropy which contain at least one difluorinated benzothiophene compound and a selected stabilizer. Even to the extent that stabilizers as such are known, the present mixtures do not contain all known stabilizers but stabilizers which influence the Voltage Holding Ratio of the LC mixtures containing compounds of formula | over a long operating period at higher temperatures, for example in a TV set. A TV which contains an LC mixture with low running operating times, shows flicker and image sticking after some time, and so such a mixture as suggested to be obvious is unsuitable. Indeed, the statement in prior Office Actions that Schmidt teaches that the compounds of formula (I) have a wide range of application and influence the dielectric and/or optical anisotropy is correct but the present mixtures improve the specific resistance after long running times. Moreover, Bernatz and Schmidt teach LC media for the use in displays having positive dielectric anisotropy. From the given mixture examples in the instant application, it can be seen that all mixtures examples show a negative dielectric anisotropy. See claim 1 herein reciting that the LC mixtures have a negative dielectric anisotropy. In this argument, the Office Action appears to construct a mixture which is a combination of the references, in that one contains formula | with an oxygen atom and the other a formula with a sulfur atom in the fused ring. Such a mixture cannot be considered as it does not exist in the references. The flaw in the argument as used in the Action is the juxtaposition of the statements, in which the Office Action assumes that “the prior art mixture” whose properties is the one alleged to be obvious, rather than the “closest prior art.” In fact, the closest prior art would be the closest mixture specifically taught or exemplified in the reference. The correct standard for determining the closest prior art in an unexpected results analysis is clearly stated in the MPEP and case law which the MPEP cites. MPEP § 716.02(e)(III) explains, “applicant is not required to compare the claimed invention with subject matter that does not exist in the prior art.” That is, the closest prior art embodiment is one that actually exists in the prior art as opposed to a hypothetical embodiment imagined or constructed in a rejection in view of the teachings of the prior art. The case, unexpected results would be impossible to ever provide because the “closest prior art embodiment” would, in every case, just be the claimed invention. Asserting that the teachings of the references — combined — is identical to the claims is a clear and direct violation of MPEP § 716.02(e)(III). For these reasons at least, i.e., the failure of the references to provide one with sufficient reason to combine the teachings of Bernatz and Schmidt or a reasonable expectation of success in such a combination, the obviousness rejection is not supported and should be overturned.
In short, the combination of references fails to suggest the present mixtures which contain a compound of formula I in which X is S and the recited stabilizers (all claims).
A) Examiner respectfully disagrees the § 103 Rejection based on Bernatz (US 2009/0103011) taken with Schmidt (US 7,018,685) should be withdrawn.  The prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) . Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
It is noted that applicants broadly recites a liquid crystalline medium comprising at least one compound of formula I and at least one compound of any of the formulae ST , said medium having negative dielectric anisotropy. Applicants are reminded that the transitional phrase “comprising”  is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Therefore, one of ordinary skill in the art would assume other compounds that are not recited can be included in the respective inventions. 
Examiner notes the instant invention prefers to have a liquid crystalline mixture comprising both LC compound of formula I with X having at least one compound containing a  -S-  and one compound containing an -O- atom ( See instant claim 22). 
Examiner respectfully disagrees that Bernatz discloses compounds having a significant structural difference from those of the present invention. Applicants’ claimed liquid crystalline medium comprises at least one compound of any of the formulae ST (stabilizer), at least one compound of formula I:

    PNG
    media_image16.png
    166
    422
    media_image16.png
    Greyscale
, wherein X is sulfur atom (S) [See claim 1] and at least one compound of formula I’:

    PNG
    media_image17.png
    194
    538
    media_image17.png
    Greyscale
, and L1 and L2 are independently represented by fluorine (F) [See claim 22].
	Bernatz et al. teach a liquid crystal medium (media; [0001 & 0018], abstract, claims and examples) comprising at least one stabilizer listed in Table C on page 36-43 (i.e. formulas represented by
    PNG
    media_image1.png
    593
    526
    media_image1.png
    Greyscale
), which encompasses the applicant’s formulas represented by ST-1 to ST-17. 
Bernatz specifically teaches a liquid crystalline medium comprising compounds represented by BF1 and BF2 [0227-0228] 
    PNG
    media_image2.png
    122
    261
    media_image2.png
    Greyscale
, wherein R and R1 each , independently denote a straight chain alkyl and alkoxyl radical having 1-7 C atoms meeting the limitation of instant claims 12 and 22. It is noted BF1 as recited by Bernatz et al. is the same as compound formula I’ recited in claim 22 and I-1, I-2 and  I-6 recited by claim 2.  BF2 as recited by Bernatz et al. meets the limitation of formula BF-2 as recited by instant claim 12.
Nonetheless, examiner agrees that Bernatz fails to explicitly teach at least one compound represented by formula I, wherein X is S. However, it is noted that Bernatz et al. recognize additional compounds (liquid-crystalline compounds and/or additives) may be included in the liquid crystal composition [0259]. 
The examiner added Schmidt et al. to teach it is well-known by one of ordinary skill in the art to include represented by formula I in a liquid crystalline medium. Schmidt et al. teach a liquid crystal composition comprising the following compound:

    PNG
    media_image3.png
    152
    414
    media_image3.png
    Greyscale
[col 4,  line 10] wherein m and n are 0, X is S, R1 is a straight-chain alkyl radical having 1 C atom, and R2 is a straight-chain alkyl radical having 2 C atoms in which one -CH2- is replaced by -O- [col 4 , lines 18-65] which is equivalent to formula I of instant claims 1 and 3. The compound can be present in an amount of 1 to 40% by weight [col 7, lines 64-66].  Schmidt et al. teach that the compounds (I) have wide range of application, such as, to influence the dielectric and/or optical anisotropy of such dielectric and to serve to optimize its threshold voltage and/or its viscosity (see col. 7, lines 25-31).  Schmidt et al. explicitly recite the use of 4,6-difluorobenzothiophene in the examples and col. 10, line 54. 4,6-difluorobenzothiophene: 
    PNG
    media_image18.png
    79
    159
    media_image18.png
    Greyscale
 wherein X=S as taught by Schmidt et al. is the same compound represented by formula (I) of applicants’ claim 1. 
Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium having negative dielectric anisotropy field. Therefore, it would have been obvious to include a compound represented by formula I wherein X is S as recited by Schmidt et al. to the liquid crystal composition of Bernatz et al. in view of influencing  the dielectric anisotropy in the direction of higher negative values and optical anisotropy ( col. 7, lines 26-37).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The Examiner would like to point out that “analysis [of whether the subject matter of claim would have been obvious] need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court to take account of the inferences and creative steps that a person of ordinary skill in the art would employ.“ KSR Int’l v. Teleflex, Inc. 82 USPQ2d 1385 (2007) (quoting In re Kahn, 78 USPQ2d 1329 (Fed. Cir. 2006)). See DyStar Textilfarben GmBH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir 2006) (“The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself.”; In re Bozek, 163 USPQ 545 (CCPA 1969)(“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.’”); In re Hoeschelle, 160 USPQ 809 (CCPA 1969) (“[I]t is proper to take into account not only specific teachings of the references but also the inference which one skilled in the art would reasonable be expected to draw therefrom …”). The analysis supporting obviousness, however, should be made explicit and should “identify reason that would have prompted a person of ordinary skill in the relevant field to combine elements” in manner claimed. KSR, 82 USPQ2d at 1396.
The prior art as a whole suggests the desirability of the combination of limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicants was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).
The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts.
In this case, Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy ([0253] and Examples) meeting the recitation of instant claims 1, 19 and 20. It is further noted that Schmidt et al. teach the compounds of the formula (I) may be used in liquid-crystal mixtures having higher negative dielectric values (col. 7, lines 32-35). Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy. Therefore, one of ordinary skilled in the art would modify the liquid crystalline medium having a negative dielectric anisotropy according to Bernatz et al. to include  one or more compounds of the formula (I) according to Schmidt et al. in view of yielding a higher dielectric anisotropy value.
In response to applicant's argument that Schmidt et al. and Bernatz et al. is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy ([0253] and Examples) meeting the recitation of instant claims 1, 19 and 20. It is further noted that Schmidt et al. teach the compounds of the formula (I) may be used in liquid-crystal mixtures having higher negative dielectric values (col. 7, lines 32-35). Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy. Therefore, one of ordinary skilled in the art would modify the liquid crystalline medium having a negative dielectric anisotropy according to Bernatz et al. to include  one or more compounds of the formula (I) according to Schmidt et al. in view of yielding a higher dielectric anisotropy value. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no specific display types or purposes or the reactivity or the solubility, etc., smectic, chiral-smectic and/or nematic mixtures, any stabilizer in LC mixtures containing polymerizable compounds ( reactive mesogen) or increase in reliability, very high Voltage holding ratio, no crystallization at very low temperatures) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Independent claim 1 only recites a liquid crystalline medium having negative dielectric anisotropy, which is taught by both Bernatz et al. and Schmidt. See citations above. 
Examiner respectfully disagrees that “the feature relied upon”- is not a relevant argument. Applicants are arguing that Bernatz and Schmidt are non-analogous and/or there are no reason to combine the references due to their liquid crystalline medium ability to be used in different types of displays. 
Examiner reminded applicants that independent claim 1 ONLY broadly and generically recites a liquid crystalline medium, which is taught by Bernatz and Schmidt. (See citations above). 
  In this case, Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy ([0253] and Examples) meeting the recitation of instant claims 1, 19 and 20. It is further noted that Schmidt et al. teach the compounds of the formula (I) may be used in liquid-crystal mixtures having higher negative dielectric values (col. 7, lines 32-35). Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy. Therefore, one of ordinary skilled in the art would modify the liquid crystalline medium having a negative dielectric anisotropy according to Bernatz et al. to include  one or more compounds of the formula (I) according to Schmidt et al. in view of yielding a higher dielectric anisotropy value.
Furthermore, “for over a half century, the Court has held that a ‘patent for a combination which only unites old elements with no change in their respective functions … obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., [87 USPQ 303] (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results… the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (U.S. 2007). In this case, Examiner is merely combining known and commonly used liquid crystal mediums.
Examiner respectfully disagrees for the same reasons as above (and further detailed below), one of ordinary skilled in the art would have no reasonable expectation that the compounds generically encompassed by Schmidt would be successfully used in the Bernatz LC media or displays.
Applicants claimed invention only recites a liquid crystalline medium, which is explicitly taught by Bernatz and Schmidt (see citations above). Applicants argues specific types displays; however, independent claim 1 is broadly claimed to a generic liquid crystal medium comprising a commonly known stabilizer. 
In response to applicants’ argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (2007). 
In this case, Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy ([0253] and Examples) meeting the recitation of instant claims 1, 19 and 20. It is further noted that Schmidt et al. teach the compounds of the formula (I) may be used in liquid-crystal mixtures having higher negative dielectric values (col. 7, lines 32-35). Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy.
Further, Examiner has only added Schmidt to teach it is well-known to one of ordinary skill the art to add at least compound of formula I , wherein X is S to a liquid crystalline medium and not to teach a polymerizable group or PSA display as argued by the applicants.
Furthermore, “for over a half century, the Court has held that a ‘patent for a combination which only unites old elements with no change in their respective functions … obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., [87 USPQ 303] (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results… the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (U.S. 2007). In this case, Examiner is merely combining known and commonly used liquid crystal compounds.
Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy ([0253] and Examples) meeting the recitation of instant claims 1, 19 and 20. It is further noted that Schmidt et al. teach the compounds of the formula (I) may be used in liquid-crystal mixtures having higher negative dielectric values (col. 7, lines 32-35). Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy.
Therefore, it would have been obvious to include a compound represented by formula I wherein X is S as recited by Schmidt et al. to the liquid crystal composition of Bernatz et al. in view of influencing the dielectric anisotropy in the direction of higher negative values and optical anisotropy (col. 7, lines 26-37).
The instant invention specifically teach a liquid crystalline mixture comprising at least one compound represented by formula I , wherein X is S  ( see claim 1) and at least one compound represented by formula I’ , wherein X is O  ; therefore, the instant claims does not specifically prefer dibenzothiophene compound over  dibenzofuran compound as argued by the applicants.
Nonetheless, examiner agrees that Bernatz et al explicitly teach at least one compound represented by formula I’, wherein X is O  in the liquid crystalline mixture , but fails to explicitly teach at least one compound represented by formula I , wherein X is S . However, it is noted that Bernatz et al. recognize additional compounds (liquid-crystalline compounds and/or additives) may be included in the liquid crystal composition [0259]. 
Therefore, the examiner has ONLY added Schmidt et al. to teach it is well-known by one of ordinary skill in the art to include represented by formula I in a liquid crystalline medium. Schmidt et al. teach a liquid crystal composition comprising the following compound:

    PNG
    media_image3.png
    152
    414
    media_image3.png
    Greyscale
[col 4,  line 10] wherein m and n are 0, X is S, R1 is a straight-chain alkyl radical having 1 C atom, and R2 is a straight-chain alkyl radical having 2 C atoms in which one -CH2- is replaced by -O- [col 4 , lines 18-65] which is equivalent to formula I of instant claims 1 and 3. Schmidt et al. also teach the compound can be present in an amount of 1 to 40% by weight [col 7, lines 64-66]. Schmidt et al. teach that the compounds (I) have wide range of application, such as, to influence the dielectric and/or optical anisotropy of such dielectric and to serve to optimize its threshold voltage and/or its viscosity (see col. 7, lines 25-31). 
Bernatz teaches the liquid crystalline media which can be used in accordance with the invention are prepared in a manner conventional per se, for example by mixing one or more of the above-mentioned compounds with one or more polymerizable compounds as defined above and optionally with further liquid-crystalline compounds [0259] which clearly invites one of ordinary skill in the art to further modify the disclosure with additional compounds known in the art such as those of Schmidt. Further, Bernatz teaches the invention was based on the object of providing PS(A) displays which do not have the disadvantages indicated above or only do so to a reduced extent, enable the setting of a pre-tilt angle and preferably at the same time have very high specific resistance values, low threshold voltages and short response times [0015] as well as liquid crystalline media according to the invention for use in displays of the VA type have a negative dielectric anisotropy Δε, preferably of about -0.5 to -7.5, in particular of about -2.5 to -5.5, at 20°C and 1 kHz [0253], the birefringence Δn in liquid crystalline media according to the invention for use in displays of the VA type is preferably less than 0.16, particularly preferably between 0.06 and 0.14, in particular between 0.07 and 0.12 [0255], and it is desirable for PS(A) displays to have the lowest possible rotational viscosity [0011]. Schmidt teaches compounds of formula (I) influence the dielectric and/or optical anisotropy and may also serve to optimize its threshold voltage and/or viscosity [col 7 lines 29-31]. Therefore, the beneficial properties for the compound (I) of Schmidt are desired for the invention of Bernatz even when directed to different display technologies. It should also be noted that Schmidt teaches the compounds of the formula (I) may be used in liquid-crystal mixtures. In the case of nematic mixtures, they are particularly suitable for "Active Matrix Displays" (AM-LCD) [col 7 lines 38-40] and that Active matrix LCDs are typically operated using nematic liquid crystals in TN (twisted nematics), ECB (electrically controlled birefringence), VA (vertically aligned) or IPS (in-plane switching) mode [col 1 lines 60-62]. 
Applicants teach the generic liquid crystalline medium may be comprised in numerous display devices such as VA, PSA, PA-VA, SS-VA, SA-VA, PS-VA, IPS, and etc. (See applicants claim 20). Applicants have failed to show that the liquid crystalline medium comprising a compound represented by formula I would function differently in IPS /VA (vertically aligned) devices and polymerizable displays.
Schmidt et al. and Bernatz et al. are analogous art in the liquid crystal field. Therefore, it would have been obvious to include a compound represented by formula I wherein X is S as recited by Schmidt et al. to the liquid crystal composition of Bernatz et al. in view of influencing  the dielectric anisotropy in the direction of higher negative values and optical anisotropy ( col. 7, lines 26-37).
As noted above, the rejection provides a basis and reason for combining the teachings of Bernatz and Schmidt. Specifically, the structural similarities between Bernatz’ s formula BF1 and Schmidt’s formula (I) as well as the beneficial properties cited for a compound of Schmidt’s formula (I). Thus, there are sufficient reasons and rational underpinning for combining the teachings of Bernatz and Schmidt which one of ordinary skill in the art would make and arrive at the instantly claimed composition through routine experimentation in the liquid crystal art with a reasonable expectation of success. Furthermore, both Bernatz and Schmidt teach that objects of their inventions are to achieve optimal threshold voltages and/or (rotational) viscosities [0015-0016] and [col 7 lines 30-31] respectively and realizing high voltage holding ratios [0016] and [col 3 lines 39-40] respectively. While Bernatz is directed to polymerizable compositions, clearly Bernatz and Schmidt have other similar objectives to support one of ordinary skill in the art combining their teachings and arrive at the instant claims with a reasonable expectation of success.
Applicants must show that differences in properties between the claimed invention and the cited art differ to such an extent that the difference is really unexpected (see MPEP § 716.02). Here, applicants have failed to provide any evidence to the contrary. Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy ([0253] and Examples) meeting the recitation of instant claims 1, 19 and 20. It is further noted that Schmidt et al. teach the compounds of the formula (I) may be used in liquid-crystal mixtures having higher negative dielectric values (col. 7, lines 32-35). Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy. Examiner notes the instant invention prefers to have a liquid crystalline mixture comprising both LC compound of formula I with X having at least one compound containing a  -S-  and one compound containing an -O- atom ( See instant claim 22). Applicants are reminded that the transitional phrase “comprising”  is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Therefore, one of ordinary skill in the art would assume other compounds that are not recited can be included in the respective inventions. 
	Therefore, the rejection should be maintained.
B)  Applicants argue Lietzau suffers from many of the same deficiencies as Schmidt, discussed above. Applicants argue that Lietzau generically discloses both furan and thiophene compounds, but does not teach their equivalence, much less in the wholly different mixture of Bernatz. While the Final Rejection argues at page 9, first full paragraph that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Bernatz to include at least one compound represented by formula (I) of Lietzau “ in order to influence the dielectric and/or optical anisotropy and may also serve to optimize its threshold voltage and/or viscosity based on structurally similar compounds known to one of ordinary skill in the art” this is simply not what one of ordinary skill would assume, in view of the different displays in which the materials are used in the reference. It is accordingly respectfully submitted that this rejection should also be withdrawn.  
Examiner respectfully disagrees that Lietzau suffers from many of the same deficiencies as Schmidt, discussed above.
Examiner respectfully disagrees that this rejection should also be overturned. Lietzau does teach specify a particular benzodithiophene compound meeting the limitation of applicants’ claim 1.  
 The examiner has ONLY added Lietzau et al. to teach it is well-known by one of ordinary skill in the art to include represented by formula I in a liquid crystalline medium. Lietzau et al. teach a liquid crystal composition comprising the following compound: 
    PNG
    media_image6.png
    118
    329
    media_image6.png
    Greyscale
  (col. 1, lines 5-11 & col. 2, lines 55-67; abstract and claims) wherein m and n are 0, X is preferably sulfur ( S) [col. 3,lines 60-61], R1 is a straight-chain alkyl radical having 1 C atom, and R2 is a straight-chain alkyl radical having 2 C atoms in which one -CH2- is replaced by -O- which is equivalent to formula I of instant claims 1 and 3. Lietzau et al. also teach the compound can be present in an amount of 1 to 40% by weight [col 24, lines 17-24]. Lietzau et al. teach the compounds or liquid-crystalline media comprising these compounds have, in particular, a sufficient breadth of the nematic phase and good low-temperature and long-term stability as well as sufficiently clearing points  [col. 3,lines 56-59].
 Although Lietzau et al. do not teach a specific example of formula (I) comprising the specified groups, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to obtain such a compound because it is known to substitute equivalents suitable for the same purpose. See MPEP 2144.06. A genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
 Therefore, one of ordinary skill in the art would envisage each species such as sulfur (S) because there is a small number of possible options. 
Bernatz et al. teach the liquid crystalline medium is used in displays of the VA type having a negative dielectric anisotropy [0253] or PSA type [0261] or PS-VA (Example 3) meeting the recitation of instant claims 19 and 20. It is further noted that Lietzau et al. teach the compounds of the formula (I) may be used in liquid-crystal VA type displays having higher negative dielectric values (col. 1, lines 5-10, col. 3, lines 42-59 & col. 26, lines 47-49 ). Lietzau et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy. Therefore, one of ordinary skilled in the art would modify the liquid crystalline medium having a negative dielectric anisotropy according to Bernatz et al. to include one or more compounds of the formula (I) according to Lietzau et al. in view of yielding sufficient breath of the nematic phase and good low-temperature and long term stability as well as sufficiently high clearing points.
Therefore, the rejection should be maintained.


C) Examiner notes applicants failed to provide any arguments regarding the rejection under 35 U.S.C. 102(a)(2) as being anticipated by Hirschmann et al. (US 2015/0299574 A1). Therefore, the rejection shall be maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722